Citation Nr: 1047190	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-36 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1949 to January 1960.  
The appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran served from June 1949 to January 1960, including 
service as a radium stripper.

2.  Many years after service, the Veteran developed metastatic 
transitional cell carcinoma from which he died on September [redacted], 
2004.  No other principal or contributory causes of death were 
listed on his death certificate.  

3.  The competent evidence of record weighs against a finding 
that the Veteran's metastatic transitional cell carcinoma was 
incurred in service or manifested to a compensable degree within 
one year following his separation from service.  Nor does that 
evidence show that it is at least as likely as not that the 
Veteran's fatal illness was related to his in-service duties as a 
radium stripper.  

4.  At the time of his death, the Veteran was service connected 
for a hemorrhoid disorder.

5.  The Veteran did not die of a service-connected disability nor 
may he be presumed to have died of such a disability.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2010).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2010).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially to the Veteran's 
death.  It is not sufficient to show that the disability casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2010); 38 C.F.R. § 3.303 (2010).  A 
current disability must be related to service or to an incident 
of service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
the Veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. 
Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2010); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice-connected disability caused 
by a service-connected disability.  38 C.F.R. § 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 309, 314 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010). 

Throughout the Veteran's life, his only service-connected 
disability was a hemorrhoid disorder, rated as 10 percent 
disabling from January 13, 1960, until his death on September [redacted], 
2004.  

The Veteran's September 2004 death certificate lists his sole 
cause of death as metastatic transitional cell carcinoma of the 
bladder.  Although he was not service connected for that disease, 
the appellant now contends he developed cancer as a result of his 
exposure to radiation while serving as a radium stripper in the 
Air Force and that service connection for his cause of death is 
therefore warranted.

In support of the appellant's claim, her representative has 
submitted literature purporting to show that, during the time 
period when the Veteran was on active duty, the work of an Air 
Force radium stripper entailed using methylethylketone as a 
solvent to strip radium from aircraft instrument panels.  In 
addition, the representative has noted that while 
methylethylketone has not been tested as a carcinogen, it is 
known to cause birth defects and that the "carcinogenic power of 
radium is well known."  

The Veteran's service personnel records show that while stationed 
in Wichita, Kansas, from February 1951 to May 1951, he was 
enrolled in a B-47 maintenance training course.  

His service medical records include a report of a June 1952 
examination in which he was noted to have worked for "a short 
while" in Wichita as a "radium stripper" and to have incurred 
"no ill effects" from that activity.  Subsequent service 
medical records show treatment for acute gastroenteritis in 
November 1954, a urinary tract infection (pyelonephritis) in 
August 1957, a kidney infection in September 1957, additional 
kidney trouble in January 1958, and a low back problem associated 
with kidney trouble in April 1958.  Additionally, the Veteran was 
treated in March 1958 for a prostate infection and, in April 
1959, was afforded a prostatic smear, which was negative for any 
abnormalities.  A VA examination dated in February 1960, shortly 
after the Veteran's discharge from service, found no evidence of 
urinary tract, kidney, or prostate problems.  That examination, 
however, did disclose a hemorrhoid disorder for which the Veteran 
was subsequently granted service connection, effective the day 
after his separation from service.

The record thereafter shows that the Veteran was diagnosed with 
metastatic transitional cell carcinoma in October 2003.  
Regrettably, he succumbed to that disease 11 months later.  In 
statements dated in April 2005 and June 2006, the private 
physician who treated the Veteran for bladder cancer noted his 
in-service work as a radium stripper in the early 1950s and 
opined that even brief exposure to radiation may have contributed 
to the development of his cancer.  However, that private treating 
physician added that, in most cases, bladder cancer manifested 
"10-20 years after [radiation] exposure," rather than five 
decades later, as in the Veteran's case.

In developing the appellant's claim, the RO requested a dose 
estimate of the Veteran's radiation exposure from the Department 
of the Air Force, Radiation Protection Division.  A January 2006 
response from that service entity indicated that no records of 
internal or external radiation exposure for the Veteran had been 
found in the Air Force Master Radiation Exposure Registry, which 
was noted to be the sole repository for occupational radiation 
exposure monitoring for Air Force personnel.  Nor was the 
Radiation Protection Division able to provide a dose estimate 
based on the Veteran's service records showing that he had 
briefly worked as a radium stripper.  Specifically, the Radiation 
Protection Division stated that it was unable to provide a dose 
estimate without more substantial data concerning the Veteran's 
duties as a radium stripper and the duration of that assignment.  

In June 2009, the Board requested a Veterans Health Administration 
(VHA) opinion from a VA medical specialist regarding whether the 
Veteran's fatal metastatic transitional cell carcinoma was 
etiologically related to his in-service work as a radium stripper or 
to the urinary tract, kidney, and prostate infections, and related 
gastrointestinal problems, for which he had been treated on active 
duty.  Additionally, the Board asked the VA physician to comment on 
whether the Veteran's death was otherwise related to his military 
service, including his service-connected hemorrhoids disorder.

In February 2010, the Board received a response from a staff 
urologist at a VA Medical Center who, after reviewing the claims 
folder and relevant medical literature, determined that it was 
less likely than not that the Veteran's death was related to his 
military service.  

In a July 2010 addendum opinion, the VA urologist acknowledged 
that radiation exposure was a known risk factor for bladder 
cancer among patients undergoing pelvic radiation for carcinoma 
of the cervix and prostate.  However, the VA urologist emphasized 
that, in such circumstances, the radiation dose was significant 
and documented.  The urologist added that, unlike those cancer 
patients, the Veteran was not shown to have received any 
significant, documented radiation exposure while working as a 
radium stripper.  Consequently, the VA urologist determined that 
there was no evidence to support a finding that this in-service 
activity had caused or contributed to the Veteran's metastatic 
transitional cell carcinoma.

The VA urologist next addressed the urinary tract, kidney, and 
prostate infections and other gastrointestinal problems for which 
the Veteran had been treated in service.  The urologist 
acknowledged that the leading urological literature documented a 
link between chronic infections of the urinary tract, which 
included the kidney and prostate, and squamous cell carcinoma of 
the bladder.  However, the urologist stressed that no such 
relationship had been shown to exist between chronic urinary 
tract infections and the Veteran's particular type of bladder 
cancer (transitional cell carcinoma).  The urologist also noted 
that the increased carcinoma risk only applied to urinary tract 
infections associated with indwelling catheters, kidney or 
bladder stones, or the organism causing schistosomiasis, none of 
which was documented in the Veteran's service medical records.  
Therefore, the urologist determined that there was no 
relationship between the Veteran's infections and other in-
service gastrointestinal complaints and his fatal bladder cancer.  

Nor did the VA urologist find a relationship between the 
Veteran's cancer and his service-connected hemorrhoid disorder.  
As a rationale for the negative nexus opinion, the examiner 
observed that the pertinent medical literature "publishes a 
detailed list of etiological risk factors for carcinoma of the 
bladder, and the condition of hemorrhoids is not on this list."

In August 2010, VA provided the appellant with a copy of the VHA 
examiner's report and opinion and requested that she submit any 
additional evidence or argument in support of her claim.  The 
appellant did not respond to that correspondence.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns great probative value to the VHA 
examiner's July 2010 opinion, indicating that the Veteran's 
metastatic transitional cell carcinoma was not related to his 
reported in-service radiation exposure, his in-service urinary 
tract infections and other gastrointestinal problems, or his 
service-connected hemorrhoids disorder.  Moreover, the Board 
considers the VHA opinion to be more probative and persuasive 
than the private physician's April 2005 and June 2006 statements, 
indicating that even brief in-service exposure to radiation may 
have contributed to the onset of the Veteran's fatal cancer.  

The VHA opinion was based on a thorough and detailed examination 
of the Veteran's claims folder and was supported by a detailed 
rationale that referred to pertinent urological literature.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing 
the probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Additionally, the VHA 
opinion is consistent with the other clinical evidence of record, 
which does not show a nexus between the Veteran's fatal bladder 
cancer and his military service.  The Board also considers it 
significant that the VHA opinion constitutes the most recent 
clinical evidence of record and was undertaken directly to 
address the issue on appeal.  That VHA opinion was rendered after 
the private physician's findings and, thus, took those findings 
into account as part of the review of the Veteran's claims 
folder.

In contrast, there is no indication that the private physician 
based the opinions on a review of the pertinent evidence of 
record.  The Board acknowledges that claims folder review is not 
a requirement for private medical opinions, and that a private 
medical opinion may not be discounted solely because the opining 
clinician did not review the claims folder.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).  Additionally, the Board 
recognizes that the private physician had personally treated the 
Veteran for cancer and, thus, had knowledge of his most recent 
medical history.  Significantly, however, the private physician 
did not indicate that he was familiar with the Veteran's 
pertinent military history, apart from the report of the in-
service physical indicating that he had worked as radium 
stripper.  Nor did the private physician provide a rationale for 
his opinion, which limits its probative value.   Sklar v. Brown, 
5 Vet. App. 140 (1993).  Moreover, that private physician only 
indicated that any in-service radiation exposure may have 
contributed to onset of the fatal bladder cancer.  Therefore, 
that opinion is inherently speculative, which further reduces its 
probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. 
App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may not' 
and is too speculative to establish medical nexus); Warren v. 
Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms 
such as 'could have been' is not probative).  

In any event, the Board considers it significant that the private 
physician concluded his opinion by noting that cancers based on 
radiation exposure generally manifest within 10-20 years of such 
exposure.  This weighs against a finding that the Veteran's 
reported in-service radiation exposure contributed to his fatal 
bladder cancer as that disease did not manifest until five 
decades after he left the military.  Accordingly, the Board finds 
that the private physician's opinion is not wholly inconsistent 
with the VHA examiner's finding of a negative nexus between the 
Veteran's cancer and his military service.

The Board finds that the probative evidence of record weighs 
against the appellant's claim for service connection for the 
Veteran's cause of death.  The weight of the evidence does not 
show a nexus between the Veteran's metastatic transitional cell 
carcinoma, the only cause of death listed on his death 
certificate, and any aspect of his active service.  Indeed, that 
evidence weighs against a finding of a nexus, as the VHA 
examiner's July 2010 opinion specifically indicated that the 
Veteran's fatal cancer was not caused or aggravated by his 
reported in-service radiation exposure, the urinary tract 
infections and other gastrointestinal problems for which he was 
treated while on active duty, or his service-connected 
hemorrhoids.  The Board finds that VHA opinion to be the most 
probative and persuasive evidence of record.  Accordingly, the 
Board finds that service connection for the Veteran's cause of 
death is not warranted on a secondary basis.

Nor is service connection warranted on a direct basis.  The 
evidence of record does not show any complaints or clinical 
findings related to metastatic transitional cell carcinoma until 
October 2003, more than 40 years after the Veteran left service.  
In view of the lengthy period without evidence of complaints or 
treatment, there is no evidence of a continuity of 
symptomatology, and that weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the weight 
of the competent evidence is against establishing a nexus between 
the Veteran's service and his cause of death.  The February 2010 
VHA examiner expressly determined that the Veteran's death was 
not caused or related to any in-service radiation exposure or 
urinary tract infections, or to any service-connected disability.  
Moreover, there is no competent evidence of record suggesting 
that the Veteran's death was otherwise related to his active 
service.  Thus, the Board finds that direct service connection is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
In addition, the evidence does not show that any dementia 
manifested to a compensable degree within one year following the 
Veteran's separation from service such that presumptive service 
connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has considered the appellant's assertions that the 
Veteran's fatal cancer was related to radiation exposure that he 
incurred in service.  However, as a layperson, the appellant is 
not competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 
(1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  

Additionally, the Board is mindful of the medical literature that 
the appellant's representative has submitted regarding the use of 
methylethylketone by Air Force radium strippers during the 
Veteran's period of active service, the risk factors associated 
with that chemical agent, and the "well-known" carcinogenic 
power of radium.  Medical articles or treatises can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin 
v. West, 11 Vet. App. 509 (1998).  However, the articles 
submitted by the appellant's representative were not accompanied 
by the opinion of any medical expert linking the Veteran's fatal 
cancer to his work as a radium stripper or any other aspect of 
his military service.  Thus, those articles are insufficient to 
establish the required nexus opinion for causation in this case.  
In any event, the Board has obtained a VHA opinion that expressly 
rebuts the appellant's theory of medical causation and that 
opinion is afforded the greatest probative value.

In sum, the Board finds that the preponderance of the probative 
evidence shows that the Veteran died from metastatic transitional 
cell carcinoma that had its onset more than 40 years after he 
left the military and was unrelated to his reported in-service 
radiation exposure, his in-service treatment for urinary tract 
infections and related gastrointestinal problems, his 
hemorrhoids, or any other aspect of his active service.  
Additionally, the weight of the evidence shows that no disability 
incurred in or aggravated by service, including the Veteran's 
service-connected hemorrhoids, caused or contributed to his 
death.  As the preponderance of the evidence is against the claim 
for service connection for the cause of the Veteran's death, that 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, the Board notes that it is sympathetic to the 
appellant's claim and does not wish to diminish the Veteran's 
long period of service in the Air Force.  Nevertheless, the Board 
is precluded from granting claims on an equitable basis and is 
constrained to follow the specific applicable provisions of law.  
38 U.S.C.A. § 7104(c) (West 2002).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2008).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp 
v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  Generally, 
notice for a DIC case must include: ( 1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the notice letter will depend upon the information provided in 
the claimant's application.  38 U.S.C.A. § 5103(a) (West 2002).

Here, the RO sent correspondence in May 2005 and August 2005 and 
a rating decision in April 2006.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  

The Board acknowledges that the appellant was not provided with 
all of notice criteria required by Hupp; however, the Board 
concludes that the appellant has actual knowledge of the 
disability for which the Veteran was granted service connection 
and the conditions for which he was not service-connected.  The 
appellant contends that the Veteran's death was related to 
metastatic transitional cell carcinoma that he developed as a 
consequence of in- service radiation exposure.  However, she does 
not contend that the Veteran was service connected for that 
disease, or that his death was otherwise related to a service-
connected disability or any other aspect of service.  The nature 
of the appellant's claim reflects her actual knowledge of the 
disorder for which the Veteran was granted service connection and 
the disabilities for which he was not service-connected.  
Accordingly, the failure to provide Hupp-compliant notice is not 
prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the October 2006 statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a VHA opinion in relation to this appeal.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


